                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:15-00067

TRAVIS LEONARD SUMPTER


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On May 30, 2019, the United States of America appeared

by Kristin Scott, Assistant United States Attorney, and the

defendant, Travis Leonard Sumpter, appeared in person and by his

counsel, Philip Sword, for a hearing on the petition seeking

revocation of supervised release submitted by United States

Probation Officer Patrick Fidler.   The defendant commenced a

twenty-month term of supervised release in this action on

October 12, 2018, as more fully set forth in the Supervised

Release Revocation and Judgment Order entered by the court on

June 14, 2018.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant smoked marijuana “blunts” on three

occasions the week prior to November 9, 2018, and on another

occasion prior to November 30, 2018, and the defendant tested

positive for the use of marijuana and methamphetamine on January

8, 9 and 30, 2019, and February 12 and 27, 2019, and the

defendant used marijuana approximately two days prior to March

21, 2019, and methamphetamine approximately three to four days

prior thereto, each use of such controlled substance being

unlawful; (2) the defendant unlawfully possessed each of the

above mentioned controlled substances; and (3) the defendant

failed to participate in a residential treatment program as

directed by the probation officer as set forth in the petition

and thereafter participated in the court’s contracted

residential treatment program only from March 27, 2019 to April

9, 2019, at which time he was discharged due to rule

infractions; all as admitted by the defendant on the record of

the hearing and all as set forth in the petition on supervised

release.



                                  2
           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

EIGHT (8) MONTHS, with no term of supervised release to follow.


           The defendant was remanded to the custody of the

United States Marshal.




                                 3
          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   May 31, 2019




                                4
